IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and )
ALLERGAN INDUSTRIES SAS, _)
)

Plaintiffs, )

)

V. ) Civ. No. 19-126-CFC-SRF

)

PROLLENIUM US, INC. and )
PROLLENIUM MEDICAL )
TECHNOLOGIES, INC., )
)

Defendants. )

ORDER

At Wilmington this 24" day of January, 2020, having considered the Report
and Recommendation issued by United States Magistrate Judge Sherry R. Fallon
on December 30, 2019, and upon the expiration of the time allowed for objections
pursuant to Rule 72 of the Federal Rules of Civil Procedure with no objections
having been filed;

IT IS ORDERED that:

1. Magistrate Judge Fallon’s Report and Recommendation (D.I. 55) is
ADOPTED.

2. Plaintiffs’ Motion to Dismiss Count VII of Defendants’ Counterclaim

and to Strike Defendants’ Fourth Affirmative Defense (D.I. 34) is GRANTED.
3. Count VII of Defendant’s Amended Answer and Counterclaim (D.I. 29)
is DISMISSED without prejudice.
4. The fourth affirmative defense in Defendant’s Amended Answer and

Counterclaim (D.I. 29) is STRUCK without prejudice.

LL. FLL

United States District &dge
